Citation Nr: 0020399	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.  

2.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1998.  

These matters came to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which, in pertinent part, denied the claim of service 
connection for residuals of frostbite of the feet, and 
established service connection for bilateral hearing loss and 
assigned a noncompensable evaluation, effective August 1, 
1998.  The veteran has perfected a timely appeal to the Board 
with respect to each of these determinations.

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as styled on the title page.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REMAND

In several recent statements, the veteran has reported that 
significant records reflecting his treatment at the VA 
medical facilities in Buffalo and in Bath, New York, have not 
been associated with the claims folder.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Indeed, although these records may well pertain 
to each of his claims, they may be especially significant 
with respect to the latter issue in light of the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson.  In that case, the Court held that 
where, as here, the veteran challenges the initial evaluation 
assigned immediately following the grant of service 
connection, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

In addition, in those statements, the veteran maintains that 
his bilateral hearing loss has significantly worsened since 
the most recent VA examination.  As such, after the above 
mentioned outstanding records are associated with the claims 
folder, the Board that a contemporaneous VA examination is 
necessary to accurately assess the current severity of the 
veteran's service-connected bilateral hearing loss.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

Further, during the course of this appeal, the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss, were changed, effective 
June 10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).

The Board notes that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, VA should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The RO, however, has not 
considered the veteran's bilateral hearing loss claim under 
both the former and revised applicable schedular criteria 
during the entire appeal period.  This action is necessary, 
in the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if either claim is again denied, the RO must 
provide notice to the veteran of the former and revised 
applicable schedular criteria, and afford him an opportunity 
to respond with argument/evidence.

As a final point, the Board notes in a June 2000 statement, 
the veteran indicated that he wished to postpone attending a 
hearing conducted before a Member of the Board in Washington, 
DC, that was scheduled to be conducted in July 2000, pending 
the receipt by VA of the above mentioned outstanding VA 
medical records.  The veteran further indicated that, 
contingent on the actions taken by VA after its review of 
that evidence, he might withdraw his request to appear at 
such a hearing.  As such, because in any case these records 
must be obtained and considered before a hearing could be 
scheduled, after readjudicating these claims in light of the 
VA medical evidence, as well as any other development deemed 
warranted, including a VA audiological evaluation, the RO 
should contact the veteran and have him clarify whether he 
still wishes to be afforded a Board hearing.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
pertinent outstanding records, dated 
August 1998, from any facility or source 
identified by the veteran, to 
specifically include the records of his 
treatment, to specifically include the VA 
Medical Centers in Buffalo and in Bath, 
New York.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA audiological 
evaluation to determine the current 
severity of his bilateral hearing loss.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  The report of the evaluation 
should reflect consideration of the 
veteran's pertinent medical history and 
complaints.  All pertinent clinical 
findings and tests should be performed.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence of record, in a typewritten 
report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record, including conducting any 
other medical examinations deemed 
warranted), the RO should adjudicate the 
veteran's claim regarding the propriety 
of the initial noncompensable evaluation 
assigned for his bilateral hearing loss 
as well as his claim of entitlement to 
service connection for residuals of 
frostbite of the feet in light of 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to in the body of 
this remand, including whether staged 
rating is appropriate for his bilateral 
hearing loss in light of the Court's 
decision in Fenderson, and the revisions 
to Diagnostic Code 6100.  The RO should 
provide adequate reasons and bases for 
its decisions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

5.  Then, after notifying the veteran of 
the determinations, the RO should have 
the veteran clarify whether he wishes to 
be afforded a hearing before a Member of 
the Board.  If the veteran responds in 
the affirmative, the RO should take all 
appropriate action.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



